           Case 2:21-cv-00012-BMM Document 37 Filed 07/26/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MONTANA
                                  BUTTE DIVISION

 PHYLLIS GARCIA, an individual,
                                                                CV-21-12-BU-BMM
                               Plaintiff,

           vs.                                                         ORDER

 TACO JOHN’S INTERNATIONAL, INC.,
 a Wyoming Corporation,

                               Defendant.




          The parties have filed a Joint Motion for Approval of Stipulation Resolving

Preliminary Injunction Hearing. (Doc. 36). The Joint Motion appears to be in good

order. Accordingly, the Court enters the following Order as stipulated by the

parties:

          1.     This case concerns the propriety of the termination by Defendant,

effective January 31, 2021, of Plaintiff’s franchise rights to her quick service

Mexican restaurant.

          2.     Plaintiff agrees not to further contest the termination of her franchise

rights.

          3.     The Temporary Restraining Order (“TRO”) issued by Montana’s

Silver Bow County District Court on January 29, 2021, is dissolved.
        Case 2:21-cv-00012-BMM Document 37 Filed 07/26/21 Page 2 of 2



      4.     Plaintiff shall close by July 31, 2021, her franchised restaurant located

at 1960 Harrison Avenue, Butte, Montana 59701.

      5.     In Butte, Montana, after July 31, 2021, and until August 1, 2022,

neither Plaintiff, nor the spouse or immediate family member of Plaintiff, shall

perform services for or have any direct or indirect interest as a disclosed or

beneficial owner, investor, partner, director, officer, employee, manager,

consultant, or landlord in any business, other than a Taco John’s restaurant

operated under a Franchise Agreement, that offers or sells Mexican food as more

than 15% of its menu items.

      6.     As of August 1, 2021, Plaintiff and Defendant shall comply with

Section 16 of the Franchise Agreement executed by Plaintiff on March 1, 2016,

entitled Rights and Obligations of the Franchisor and Franchisee upon Termination

or Expiration of Franchise.

      7.     The preliminary injunction hearing set to commence on July 27, 2021,

at 10:30 a.m. (Doc. 35) in Butte, Montana, is hereby vacated.

      Dated this 26th day of July, 2021.




                                              2
